NUMBER 13-07-338-CR

                                COURT OF APPEALS

                     THIRTEENTH DISTRICT OF TEXAS

                        CORPUS CHRISTI - EDINBURG


DONNA KAY REED,                                                               Appellant,

                                                  v.

THE STATE OF TEXAS ,                                                          Appellee.


  On appeal from the 377th District Court of Victoria County, Texas.


                             MEMORANDUM OPINION

    Before Chief Justice Valdez and Justices Yañez and Benavides
               Memorandum Opinion by Justice Yañez

       Pursuant to a plea agreement, appellant, Donna Kay Reed, pleaded guilty on

October 10, 2006 to the offense of forgery.1 The trial court assessed punishment at two

years’ confinement in state jail, plus a fine and restitution,2 suspended the sentence, and


       1
           See TEX . PENAL CODE ANN . § 32.21 (b), (d) (Vernon Supp. 2008).
       2
           See id. § 12.35 (Vernon Supp. 2008).
placed appellant on community supervision for five years. On March 6, 2007, the State

filed a motion to revoke appellant’s community supervision. Following a hearing, the trial

court revoked appellant’s community supervision, and imposed the two-year state jail

sentence. Appellant appeals the revocation of her community supervision.3

       Appellant’s appellate counsel, concluding that there are “no reasonably arguable

factual or evidentiary issues disclosed by the record in this case which would rise to the

level of reversible error,” filed an Anders4 brief, in which she reviewed the merits, or lack

thereof, of the appeal. We affirm.

                                           I. DISCUSSION

       Pursuant to Anders v. California,5 appellant’s court-appointed appellate counsel has

filed a brief with this Court, stating that her review of the record yielded no grounds or error

upon which an appeal can be predicated. Although counsel’s brief does not advance any

arguable grounds of error, it does present a professional evaluation of the record

demonstrating why there are no arguable grounds to be advanced on appeal.6




       3
          We note that the record contains the trial court’s certification, which states that this case
“is a plea-bargain case, and the defendant has NO right of appeal.” See TEX . R. APP . P. 25.2
(a)(2).
       4
           See Anders v. California, 386 U.S. 738, 744 (1967).
       5
           See id.
       6
          See In re Schulman, 252 S.W.3d 403, 407 n.9 (Tex. Crim. App. 2008) (“In Texas, an
Anders brief need not specifically advance ‘arguable’ points of error if counsel finds none, but it
must provide record references to the facts and procedural history and set out pertinent legal
authorities.”) (citing Hawkins v. State, 112 S.W.3d 340, 343-44 (Tex. App.–Corpus Christi 2003,
no pet.)); Stafford v. State, 813 S.W.2d 503, 510 n.3 (Tex. Crim. App. 1991).

                                                  2
       In compliance with High v. State,7 appellant's counsel has carefully discussed why,

under controlling authority, there are no errors in the trial court's judgment. Counsel has

informed this Court that she has: (1) examined the record and found no arguable grounds

to advance on appeal, (2) served a copy of the brief and counsel’s motion to withdraw on

appellant, and (3) informed appellant of her right to review the record and to file a pro se

response.8 More than an adequate period of time has passed, and appellant has not filed

a pro se response.9

                                     II. INDEPENDENT REVIEW

       Upon receiving an Anders brief, we must conduct a full examination of all the

proceedings to determine whether the case is wholly frivolous.10 We have reviewed the

entire record and counsel's brief and have found nothing that would arguably support an

appeal.11 Accordingly, we affirm the judgment of the trial court.

                                    III. MOTION TO WITHDRAW


       7
           High v. State, 573 S.W.2d 807, 813 (Tex. Crim. App. [Panel Op.] 1978).
       8
         See Anders, 386 U.S. at 744; Stafford, 813 S.W.2d at 510 n.3; see also In re Schulman,
252 S.W.3d at 409 n.23. The Texas Court of Criminal Appeals has held that “the pro se response
need not comply with the rules of appellate procedure in order to be considered. Rather, the
response should identify for the court those issues which the indigent appellant believes the court
should consider in deciding whether the case presents any meritorious issues.” In re Schulman,
252 S.W.3d 403, 409 n.23 (Tex. Crim. App. 2008) (quoting Wilson v. State, 955 S.W.2d 693,
696-97 (Tex. App.–Waco 1997, no pet.)).
       9
           See In re Schulman, 252 S.W.3d at 409.
       10
            Penson v. Ohio, 488 U.S. 75, 80 (1988).
       11
          See Bledsoe v. State, 178 S.W.3d 824, 826-28 (Tex. Crim. App. 2005) (“Due to the
nature of Anders briefs, by indicating in the opinion that it considered the issues raised in the
briefs and reviewed the record for reversible error but found none, the court of appeals met the
requirement of Texas Rule of Appellate Procedure 47.1.”); Stafford, 813 S.W.2d at 509.

                                                 3
       In accordance with Anders, appellant’s attorney has asked this Court for permission

to withdraw as counsel for appellant.12 We grant counsel’s motion to withdraw. Within five

days of the date of this Court’s opinion, counsel is ordered to send a copy of the opinion

and judgment to appellant and to advise appellant of her right to file a petition for

discretionary review.13



                                                      LINDA REYNA YAÑEZ,
                                                      Justice



Do not publish. TEX . R. APP. P. 47.2(b).
Memorandum Opinion delivered and
filed this the 13th day of August, 2009.




       12
           See Anders, 386 U.S. at 744; see also In re Schulman, 252 S.W.3d at 408 n.17 (citing
Jeffery v. State, 903 S.W.2d 776, 779-80 (Tex. App.–Dallas 1995, no pet.) (noting that “[i]f an
attorney believes the appeal is frivolous, he must withdraw from representing the appellant. To
withdraw from representation, the appointed attorney must file a motion to withdraw
accompanied by a brief showing the appellate court that the appeal is frivolous”) (citations
omitted)).
       13
          See TEX . R. APP . P. 48.4; see also In re Schulman, 252 S.W.3d at 412 n.35; Ex parte
Owens, 206 S.W.3d 670, 673 (Tex. Crim. App. 2006). No substitute counsel will be appointed.
Should appellant wish to seek further review of this case by the Texas Court of Criminal
Appeals, he must either retain an attorney to file a petition for discretionary review or file a pro
se petition for discretionary review. Any petition for discretionary review must be filed within
thirty days from the date of either this opinion or the last timely motion for rehearing that was
overruled by this Court. See TEX . R. APP . P. 68.2. Any petition for discretionary review must be
filed with this Court, after which it will be forwarded to the Texas Court of Criminal Appeals.
See TEX . R. APP . P. 68.3; 68.7. Any petition for discretionary review should comply with the
requirements of Rule 68.4 of the Texas Rules of Appellate Procedure. See TEX . R. APP . P. 68.4.

                                                 4